Citation Nr: 0100072	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1964 to October 
1964 and from December 1967 to May 1969.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a February 1999 rating decision of the 
Jackson, Mississippi Regional Office (hereinafter "the RO") 
which denied the veteran's claim for entitlement to a 
permanent and total disability evaluation for pension 
purposes.  The veteran has been represented throughout this 
appeal by the American Red Cross.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was born in June 1942.  He has reported that 
he completed one year of college.  The veteran has indicated 
that he last worked in approximately 1998 in a security 
position.  

3.  The veteran has no service-connected disorders.  His 
permanent disabilities include chronic lumbar syndrome with 
history of lumbar strain, degenerative joint disease and 
status post decompression at L4 and L5; recurrent anterior 
uveitis of the right eye with allergic conjunctivitis and 
iritis; residuals of burns of the hands and face; residuals 
of a head injury; hypertension; non-insulin dependent 
diabetes mellitus; degenerative arthritis of the right 
shoulder; degenerative arthritis of the cervical spine; 
degenerative arthritis of the wrists; dyspepsia; history of 
chronic obstructive pulmonary disease; muscle contraction 
headaches; and vasomotor rhinitis.  

4.  The veteran's disabilities are reasonably shown to 
permanently preclude him from engaging in substantially 
gainful employment consistent with his age, education and 
employment history.  


CONCLUSION OF LAW

The veteran is unemployable due to permanent disability.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under 38 U.S.C.A. § 501 (West 1991 & Supp. 1999), the 
Secretary of the VA has the authority to prescribe all rules 
and regulations which are necessary or appropriate to carry 
out the laws administered by the VA.  With regard to claims 
for pension benefits, the Secretary's authority to prescribe 
regulations providing for determinations of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  Talley v. Derwinski, 2 Vet App. 282, 
285 (1992).  Both objective and subjective standards are 
often set forth within the same statutory provision or 
regulation.  The basic law referable to pension benefits, for 
example, states that pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful conduct.  
38 U.S.C.A. § 1521 (West 1991 & Supp. 1999).

With reference to the permanence of a disability, the Board 
points out that the latter part of 38 U.S.C.A. § 1502(a) 
(West 1991 & Supp. 1999), subjectively defines permanence, 
stating that permanent and total disability will be held to 
exist where the person is unemployable as a result of a 
disability reasonably certain to last throughout the 
remainder of the person's life.  Talley, 2 Vet. App. at 285.  
This definition of permanence is also set forth in 38 C.F.R. 
§§ 3.340(b), 4.15 (1999).

Objective criteria to establish permanence of a disability 
are also provided in 38 U.S.C.A. § 1502 (West 1991 & Supp. 
1999).  A finding of permanent and total disability is 
warranted where the person experiences any disability which 
is sufficient to render it impossible for an average person 
to follow a substantially gainful occupation.  The "average 
person" standard is implemented by VA regulations, including 
38 C.F.R. § 3.340(a) and 38 C.F.R. § 4.15 (1999), which also 
adds that the total rating is based primarily upon the 
average impairment in earning capacity, i.e., the economic or 
industrial handicap which must be overcome.  In addition, 
38 U.S.C.A. § 1502(a)(2) (West 1991 & Supp. 1999) essentially 
provides that permanent and total disability may exist in any 
disorder determined by the Secretary to be of such a nature 
and extent as to justify that persons suffering therefrom are 
permanently and totally disabled.

A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (1999).  
The VA's Schedule for Rating Disabilities also provides a 
means for objective determination of total disability.  When 
impairment is commensurate with a 100 percent rating in 
accordance with schedular criteria, a total rating on a 
schedular basis is warranted.  38 C.F.R. § 3.340(a)(2) 
(1999).  38 § 4.17 provides that all veteran's basically 
eligible and unable to secure or follow a substantially 
gainful occupation by reasons of disability likely to be 
permanent shall be rated permanently and totally disabled.  
For pension purposes, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 (1999) is a requisite.  38 
C.F.R. § 4.17 (1999).  In making such determinations, 
marginal employment may be consistent with unemployability if 
the restriction of securing or retaining better employment is 
due to disability.  Id.  Marginal employment consists of 
employment as, for example, a self-employed farmer, while 
employed in his own business, or at odd jobs or while 
employed at less than half the usual remuneration.  Id.

In determining eligibility for pension benefits, subjective 
factors are also for consideration with regard to both 
permanence of the disability and total disability.  As noted 
above, pension is payable to a veteran with the requisite 
service who is unemployable as a result of disability 
"reasonably certain" to last throughout the lifetime of the 
disabled person.  Talley, 2 Vet. App. at 285; 38 U.S.C.A. 
§ 1502(a) (West 1991 & Supp. 1999).  Subjective factors for 
consideration are also included in 38 C.F.R. § 4.15 (1999), 
which provides that in individual cases, full consideration 
will be given to such factors as unusual physical or mental 
effects in individual cases, peculiar effects of occupational 
activities, defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and the effect of combinations of 
disabilities.  In addition, 38 C.F.R. § 4.17(b) (1999) states 
that where the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) (1999) 
is appropriate.  In turn, 38 C.F.R. § 3.321(b)(2) (1999) 
provides that where the veteran does not meet the percentage 
requirements of the Rating Schedule, but is unemployable by 
reason of age, occupational background, or other related 
factors, a permanent and total disability rating on an extra-
schedular basis is warranted.  

The Board notes that in the instant case, the veteran is 
confronted by a disability picture consisting of chronic 
lumbar syndrome with history of lumbar strain, degenerative 
joint disease and status post decompression at L4 and L5; 
recurrent anterior uveitis of the right eye with allergic 
conjunctivitis and iritis; residuals of burns of the hands 
and face; residuals of a head injury; hypertension; non-
insulin dependent diabetes mellitus; degenerative arthritis 
of the right shoulder; degenerative arthritis of the cervical 
spine; degenerative arthritis of the wrists; dyspepsia; 
history of chronic obstructive pulmonary disease; muscle 
contraction headaches; and vasomotor rhinitis.  A combined 
evaluation of 50 percent is currently in effect for his 
multiple disabilities.  The veteran was born in June 1942.  
He has reported that he completed one year of college.  The 
veteran has also indicated that he last worked in 
approximately 1998 in a security position.  

The Board notes that VA treatment records dated from December 
1996 to September 1998 indicated that the veteran was treated 
for multiple disorders.  A December 1996 VA hospital 
discharge summary noted that the veteran underwent a lumbar 
decompression.  The diagnoses, at that time, were lumbar 
stenosis with neurogenic claudication and non-insulin 
dependent diabetes mellitus.  Additionally, a July 1997 
statement from a VA physician reported that he had reviewed 
the veteran's medical records.  The physician indicated that 
the veteran had a history of severe degenerative arthritis of 
the neck and back.  The physician also reported that the 
veteran had degenerative arthritis of the hands and feet.  
The physician stated that the veteran could not perform heavy 
manual labor as such activities would worsen his arthritis.  
Further, it was noted that the veteran would be better suited 
for light activities which would not require lifting and/or 
extensive physical activity.  A September 1998 treatment 
entry noted that the veteran was seen with complaints 
including continued back pain.  The impression included 
status post lumbar spine decompression, chronic lumbar pain, 
degenerative joint disease of the lumbosacral spine, history 
of hypertension and history of diabetes mellitus.  

The veteran underwent a VA general medical examination in May 
1999.  At that time, he had complaints including headaches, 
sinus problems, a history of a rash on the buttocks and 
penis, shortness of breath, and increased gas.  The veteran 
also reported that he had low back pain all the time which 
radiated to the left thigh area.  He stated that he had 
arthritis all over with his worse joints in his right 
shoulder, neck and wrists.  The veteran further indicated 
that he suffered a near syncopal spell seven years earlier 
and complained that he suffered numbness all over.  It was 
also reported that the veteran had diabetes mellitus and that 
he began taking medication in 1992.  The examiner indicated 
diagnoses of muscle contraction headaches, vasomotor 
rhinitis, hypertension, chronic obstructive pulmonary disease 
by history, status post lumbar disk surgery with stenosis and 
chronic low back pain, non-insulin dependent diabetes 
mellitus, and degenerative arthritis of the right shoulder, 
cervical spine and wrists.  

At the December 1999 hearing before a member of the Board, 
the veteran testified that he had not worked in over a year 
and a half.  He stated that his last job was in security.  
The veteran reported that his prior occupation required him 
to do a lot of standing and walking.  He indicated that he 
suffered from joint pain and aches as well as shortness of 
breath.  The veteran also noted that he had recently been 
treated for "broken veins" in his heel.  

In light of the above evidence, the Board finds that the 
evidence is in equipoise as to whether there is a reasonable 
basis for concluding that the veteran is permanently and 
totally disabled.  Additionally, it is felt that to further 
delay reaching a final decision in this case in order to try 
to obtain a medical opinion regarding this matter would 
unduly delay the proceedings and not be in the interests of 
the veteran.  Therefore, in consideration of the veteran's 
age, occupational background and related factors, and the 
evidence noted above, specifically the July 1997 statement 
from a VA physician as well as the subsequent May 1999 VA 
general medical examination report which indicated that the 
veteran suffered from multiple diagnosed disorders, and in 
resolving doubt in the veteran's favor, the Board finds that 
the veteran is entitled to a permanent and total disability 
evaluation for pension purposes.  







ORDER

A permanent and total disability evaluation for pension 
purposes is granted subject to the law and regulations 
governing the award of monetary benefits.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

